Citation Nr: 1812295	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbar spine disability and left foot drop.

2.  Entitlement to service connection for a neurological disorder of the left lower extremity, claimed as peripheral neuropathy and radiculopathy, and separate from his service-connected popliteal nerve injury with foot drop.

3.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to a rating in excess of 40 percent for a shell fragment wound (SFW) to the left lower extremity, with foot drop. 

5.  Entitlement to a compensable rating for SFW scars of the extremities and buttocks.

6.  Entitlement a rating in excess of 30 percent for schizophrenia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1967 to October 1968.  The Veteran served in the Republic of Vietnam, and earned the Combat Infantry Badge and the Vietnam Service Medal with two Bronze Stars, among other awards.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A December 2017 Power of Attorney document shows that the Veteran has moved, and the appropriate RO is now the St. Petersburg, Florida RO. 

The January 2012 rating decision denied entitlement to service connection for bilateral lower extremity radiculopathy.  The Veteran appealed these denials.  A March 2017 rating decision granted entitlement to service connection for a right lower extremity peripheral neuropathy.  The Board has interpreted the Veteran's claims for right lower extremity peripheral neuropathy and right lower extremity radiculopathy, as a singular claim for compensation for symptoms associated with a neurological disability of his right lower extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record does not contain a diagnosis of right lower extremity radiculopathy.  As such, the Board considers the Veteran's claim for service connection for a neurological disability of his right lower extremity to have been granted in full. 

The issue(s) of entitlement to service connection for a cervical spine disability, entitlement to increased ratings for a lumbar spine disability and schizophrenia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has left lower extremity peripheral neuropathy as a result of his service-connected diabetes mellitus.

2.  The Veteran's left foot residuals of a SFW with left foot drop is rated at the highest rating available without violating the Amputation Rule.  He is already in receipt of additional separate special monthly compensation for loss of use of one foot.

3.  The Veteran's SFW scars are superficial, and are not painful or unstable.  His scars do not have a combined area of 929 sq. cm. or greater. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity peripheral neuropathy, to include as due to diabetes mellitus, are met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 40 percent for residuals of a SFW of the left lower extremity with foot drop have not been met due to the Amputation Rule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.68, 4.71, 4.124a, Diagnostic Code 5167, 8521 Amputation Rule.

3.  The criteria for a compensable rating for SFW scars of the buttocks and extremities have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7801-7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in September 2010, November 2010, and December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran's service treatment records are not currently contained in the record.  The Veteran's claim for service connection for a cervical spine disability is being remanded for this reason.  The issues decided here are not impacted by the Veteran's missing service treatment records.  The Veteran served from 1967 to 1968 and the claims on appeal were claimed in 2009.  The Veteran's increased rating for his left lower extremity SFW is being denied based on the Amputation Rule.  His claim for service connection for a separate left lower extremity neurological disorder is being granted (peripheral neuropathy).  His claim for an increased rating for SFW scars is being denied based on the current severity of his scars, which, notably, have been static.  As such, the Board does not find that remand of these issues for the purpose of obtaining service treatment records would be fruitful, and would simply further delay these outcomes unnecessarily. 

The record contains VA treatment records, lay statements, and VA examinations.  A 2013 scar examination, and 2011 and 2017 examinations related to the Veteran's claim for lower extremity nerve and functional disabilities are of record.  The examination reports provide sufficient evidence to decide the claims, as will be further discussed below.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  

In September 2010, the Veteran provided a claim for service connection for "any secondary or associated conditions," as well as for increased ratings for all of his service-connected disabilities, and entitlement to TDIU.  Along with his claim, he submitted an August 2010 statement from private physician N.A.O.V. who indicated that the Veteran's service-connected left leg disability resulted in cervical, thoracic and lumbar lordosis, and that "problems of radiculopathy and neuropathy may also be present."  In April 2011, the RO contacted the Veteran to verify the conditions he was claiming.  The Veteran indicated "bilateral lower extremities neuropathy" which he believed were secondary to his SFW of the left lower extremity.

In November 2010, the Veteran was afforded a peripheral neuropathy examination.  He was noted to be service connection for a left leg condition resulting in left foot drop with assistive device for ambulation and loss of sensation at the lateral side of the leg.  His deep tendon reflexes were normal.  He had an abnormal sensory examination along the peroneal nerve dermatome.  He had absent vibration, light touch, and pinprick sensation, and decreased position sense.  He had total paralysis of the left ankle dorsiflexion, and only palpable or visible contraction of the ankle plantar flexion and great toe extension.  His motor impairment was listed as left foot drop, and he had decreased anterior tibialis muscle tone, with left gastrocnemius muscle atrophy.  Electromyography or other nerve conduction tests were not provided.  

A February 2011 spine examination found that the Veteran did not have bilateral lumbar radiculopathy.  

In April 2011, the Veteran was afforded a peripheral neuropathy examination.  However, it generally referred back to the November 2010 examination results, and is inadequate for service connection purposes.  

A February 2012 VA peripheral nerve examination diagnosed paralysis of the left lateral popliteal nerve and peripheral neuropathy of the right lower extremity.  The examination did not include findings related to the section "nerves affected," and, therefore, is inadequate for purposes of providing service connection in this case.

In January 2017, the Veteran was afforded diabetes mellitus and peripheral neuropathy examinations.  He was noted to have been diagnosed with diabetes mellitus in March 2012.  The Veteran reported that he had crampy pains in his left toes, as well as pain in his left leg since his 1968 injury.  He noted that since 2012 he began to experience numbness in both feet.  On testing, he had absent left ankle dorsiflexion and ankle plantar flexion.   He reported mild numbness, moderate paresthesias, and moderate intermittent pain of the left lower extremity.  His deep tendon reflexes of the left ankle were decreased.  He had decreased light touch sensation, and absent vibration sensation.  The examiner diagnosed peripheral neuropathy of both lower extremities, and noted that his peripheral neuropathy was due to his diabetes mellitus.  The Veteran was noted to have loss of some sensory modalities in a stocking distribution.  The examiner noted that "although Veteran has past history of left foot drop from war injuries of 1968, his current symptoms of numbness in feet have had onset since 2012, and are attributed to diabetic sensory peripheral neuropathy."  

A March 2017 rating decision granted entitlement to service connection for diabetes mellitus, and peripheral neuropathy of the right lower extremity.

The Board notes that the Veteran had left lower extremity sensation abnormalities during the 2010 examination, and prior to his diagnosis with diabetes.  However, given that the 2017 VA examiner found that the Veteran had both a popliteal nerve injury and bilateral peripheral neuropathy secondary to diabetes mellitus, the Board will separately grant service connection for left lower extremity peripheral neuropathy.

As will be discussed below, the separate grant of service connection for left lower extremity peripheral neuropathy may not result in any additional compensation.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Amputation Rule states, in pertinent part: "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level," were amputation to be performed.  38 C.F.R. § 4.68.

Left lower extremity SFW popliteal nerve injury with foot drop

The Veteran is currently in receipt of a 40 percent rating for paralysis of the left lateral popliteal nerve due to SFW, with resultant left foot drop.

Diagnostic Code 8521, for the external popliteal nerve (common peroneal) provides a 40 percent rating for complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

Regarding the Amputation Rule, the combined evaluation for disabilities below the knee shall not exceed 40 percent, but this 40 percent may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.  Specifically, Diagnostic Code 5167, provides a 40 percent rating for loss of use of a foot.  38 C.F.R. § 4.71a.  Diagnostic Code 5165 provides a 40 percent rating for amputation of the lower extremity at a lower level, permitting prosthesis.  Diagnostic Code 5164 further explains Diagnostic Code 5165, by providing a 60 percent rating for amputation of the lower extremity not improvable by prosthesis controlled by natural knee action.  

An April 2011 VA examination included that the Veteran's left foot drop was stable, with partial correction in functional position by an assistive device (AFO).  Additionally, VA treatment records showed that the Veteran began to trip and fall due to his left foot after his assistive device broke.  He was provided an additional AFO in May 2012 to improve his ambulation.  

The Board has considered the evidence of record that the Veteran has muscle atrophy of his calf region; however, the Amputation Rule still precludes additional rating. 

Given the medical evidence of record, the Veteran's left lower extremity popliteal nerve disability does not equate to amputation at or above the knee level.  As such, the Amputation Rule prevents the assignment of a higher evaluation than 40 percent.

The Board notes that the Veteran is also already in receipt of special monthly compensation for loss of use of one foot. 

Scars

The Veteran's SFW scars of the extremities and buttocks have been noncompensably rated since 1968, under Diagnostic Code 7805.

Diagnostic Code 7805 is for scars, other than linear scars, and other effects of scars, evaluated under diagnostic codes 7800, 7801, 7802, and 7804: Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7800 applies to scars of the head, face, or neck.  Diagnostic Code 7801 applies to scars not of the head, face, or neck that are deep and nonlinear.  As the Veteran has been noted to have superficial linear and superficial nonlinear scars of the extremities and buttocks, these Diagnostic Codes are not applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 and 7801.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars. Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

In July 2013, the Veteran was afforded a VA scar examination.  The Veteran was noted to have residual scars of multiple shell fragment wounds to the left upper extremity, right and left buttocks, and lower extremities.  He did not have any related scars of the head, face, or neck.  The Veteran reported he was hit by multiple fragments of a mine on his extremities and buttocks in service.  He denied any changes to his scars since his last examination.  He denied pain and suppuration of the scars.  He complained of cramping in his leg.  The examiner noted that none of the trunk or extremities scars were painful or unstable.  He had two superficial scars on the left proximal forearm which measured 4 cm x 1 cm and 2 cm x 1 cm.  He had five scars on the right lower extremity, two on the upper thigh, one on the inner thigh, one on the distal posterior leg, and one on the buttocks.  The scars measured 6 cm x 2 cm, 6 cm x 1 cm, 1 cm x 1 cm, 6 cm x 1 cm, and 6 cm x 3 cm.  His left lower extremity was initially noted to have 8 scars, three on his buttocks, one on his lateral knee, two on his posterior knee, one on his inner thigh, and one on his distal lateral calf.  The scars measured 2 cm x 1 cm, 4 cm x 1 cm, 2 cm x 1 cm, 5 cm x 1 cm, 3 cm x 1 cm, , 15 cm x 1 cm, 7 cm x 1 cm, and 2 cm x 2 cm.  The examiner noted that the Veteran had a combined total area of 18 cm2 superficial non-linear scars on his right lower extremity, and 4 cm2 of his left lower extremity.  The Veteran did not have any deep non-linear scars.  The examiner found that the scars did not result in limitation of function.   

The Board notes that the combined area of all of the Veteran's superficial scars is 91 sq. cm.  Even this lenient accounting of the combined area of the Veteran's superficial scars does not warrant a compensable rating under Diagnostic Code 7802.  The Veteran has denied that his scars are painful or unstable.  Although the Veteran reported left leg cramping, the examiner did not associate this symptom with the Veteran's scars, and has indicated that all of the Veteran's scars are superficial.

As such, the lay and medical evidence of record does not show that the Veteran's SFW scars warrant a compensable rating during the period on appeal. 


ORDER

Entitlement to service connection for left lower extremity peripheral neuropathy is granted.

Entitlement to a rating in excess of 40 percent for SFW to the left lower extremity, with foot drop, is denied.

Entitlement to a compensable rating for SFW scars of the extremities and buttocks is denied.


REMAND

Cervical spine disability

The Veteran is seeking service connection for a cervical spine condition.  Although his service treatment records are listed under "evidence" on the rating decisions and Statement of the Case (SOC), the Board notes that they are not currently contained in the electronic record.  On remand, the AOJ (Agency of Original Jurisdiction) must try to obtain (or reobtain) the missing service treatment records and associate them with the claims file. 

Additionally, an August 2010 letter from Dr. N.A.O.V. noted that the Veteran had cervical lordosis, which she related to his service and service-connected left foot drop.  A February 2011 spine VA examination did not find a cervical spine disability.  However, it does not appear that any x-rays were taken.  Dr. N.A.O.V.'s records have not yet been provided by the Veteran.  On remand, he should be asked to provide a release for private records, and the AOJ should obtain ongoing VA treatment records. 

Lumbar spine disability

The Veteran was afforded a VA spine examination in February 2011.  The examination report does not include repetitive range of motion testing.  Additionally, although the Veteran reported that he had flare-ups of symptoms, the flare-ups were limitedly described.  As such, the examination is inadequate, and the Veteran must be provided an additional examination on remand.

Schizophrenia

During the period on appeal, the Veteran was afforded VA mental health examinations in February 2011 and May 2013.  The 2013 examiner noted that the Veteran had no history of hospitalization or emotional crisis; however, VA mental health treatment records showed he received in-patient care in 2006 for thoughts regarding harm his then-wife (or live-in partner, the records refer to her as both).  Due to the age of these examinations, and the inaccurate factual statements they contain, additional examination is necessary.

TDIU

The Veteran's claim for TDIU is remanded as intertwined with his lumbar spine and psychiatric increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records for the Veteran.  Although they are listed as "evidence" on the rating decisions and SOC, they are not currently contained in the record.  If the Veteran's service treatment records are unavailable, then a memorandum of unavailability must be added to the record.

2.  Contact the Veteran and request that he provide a release for treatment records for Dr. N.A.O.V., who provided him with an August 2010 letter related to his claims on appeal.

3.  Updated ongoing VA treatment records must be added to the claims file.

4.  Schedule the Veteran for a VA spine examination.  The spine examination should include evaluation of the lumbar spine for an increased rating, and evaluation of the cervical spine based on his claim for service connection.  The lumbar spine evaluation must include descriptions of any flare-ups of symptoms.  After a review of the record and interview and examination of the Veteran, the examiner must provide the following opinion(s):

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's cervical spine disability is a result of his active service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's cervical spine disability is caused or aggravated by any of his service-connected disabilities, to include his lumbar spine disability and left foot drop?

Provide a complete explanation for each opinion expressed.

5.  Schedule the Veteran for a VA mental health examination to assess the current severity of his schizophrenia based on DSM-V criteria.  A report of the examination must be associated with the record.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the fullest extent, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


